Citation Nr: 1533819	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, currently 10 percent disabling.

2.  Entitlement to an increased rating for right knee subluxation, currently 20 percent disabling.

3.  Entitlement to a total disability for individual unemployability (TDIU) based on all currently service-connected disabilities combined.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in October 2014 for further development.  

The Veteran presented testimony at a Board hearing in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for a spine disability as secondary to the Veteran's service connected right knee disabilities has been raised by the record (see Board hearing transcript, pp. 9-10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran submitted a February 2015 correspondence that purported to be a notice of disagreement with the decision to reduce his overall disability rating from 70 percent to 40 percent.  The Board notes that the overall disability rating decreased as a result of an October 2011 rating decision in which his rating for hearing loss was decreased from 60 percent to 10 percent.  The February 2015 correspondence cannot be accepted as a timely notice of disagreement, as it was not received within one year of the October 2011 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The Veteran underwent a VA examination in December 2014, and the examination report indicates that the Veteran reported flare-ups of right knee symptomatology.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which include weekly flare-ups that last 1-2 days and which are moderate in severity.  The Veteran also reported that cold weather aggravates his right knee pain.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over time, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's right knee function during flare-ups.

Additionally, the December 2014 VA examiner found no evidence of joint instability and that there was no history of recurrent subluxation.  The Board notes that this is inconsistent with the findings of the November 2011 VA examiner who found evidence of a history of recurrent patellar subluxation/dislocation (VBMS, 11/28/11, p. 26). 

The Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's right knee disabilities.  

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether increased ratings are warranted for the Veteran's service connected right knee disabilities.       

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

(a)  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

If possible, the examiner should express the additional functional limitation (if any) in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Even if no flare ups are reported at the time of the examination, an attempt must be made to estimate any additional functional limitation as a result of the flare-ups reported at the 2014 examination.  

(b) The examiner should also discuss the functional impact of the service-connected disabilities in detail, to enable the Board to determine whether it is at least as likely as not that the service connected disabilities (right knee, tinnitus, and hearing loss) alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  For example, the examiner should consider, for each service-connected disability, what types of working conditions would not be feasible (such as manual labor, prolonged standing and/or sitting, talking on a phone, being able to communicate in a noisy environment, etc).

The examiner should provide reasons for this opinion.  
He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






